                                      Case 3:20-cv-07760-WHA Document 74 Filed 01/06/21 Page 1 of 2




                              1 Eugene Y. Mar (State Bar No. 227071)
                                emar@fbm.com
                              2 Winston Liaw (State Bar No. 273899)
                                wliaw@fbm.com
                              3 Sushila Chanana (State Bar No. 254100)
                                schanana@fbm.com
                              4 Ashleigh Nickerson (State Bar No. 331056)
                                anickerson@fbm.com
                              5 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              6 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              7 Facsimile: (415) 954-4480

                              8 Attorneys for ADOBE, INC.

                              9                                 UNITED STATES DISTRICT COURT

                           10                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                           11

                           12 SYNKLOUD TECHNOLOGIES, LLC,                        Case No. 3:20-CV-07760-WHA

                           13                      Plaintiff,                    NOTICE OF APPEARANCE OF
                                                                                 ATTORNEY ASHLEIGH NICKERSON
                           14             vs.

                           15 ADOBE, INC.,                                       The Hon. William H. Alsup

                           16                      Defendant.

                           17

                           18 TO:         THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                           19             PLEASE TAKE NOTICE that I, Ashleigh Nickerson, associated with Farella Braun +
                           20 Martel LLP hereby enter my appearance of counsel for Defendant ADOBE, INC. My address,

                           21 telephone number and email are as follows:

                           22             Ashleigh Nickerson (State Bar No. 331056) ______
                                          Farella Braun + Martel LLP
                           23             235 Montgomery Street, 17th Floor
                                          San Francisco, California 94104
                           24             Telephone: (415) 954-4400
                                          Facsimile: (415) 954-4480
                           25             Email: anickerson@fbm.com
                           26 ///

                           27 ///

                           28 ///
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104   NOTICE OF APPEARANCE -                                                        38027\13860295.1
         (415) 954-4400
                                   Case No. 3:20-CV-07790-WHA
                                      Case 3:20-cv-07760-WHA Document 74 Filed 01/06/21 Page 2 of 2




                              1          I hereby request that copies of all pleadings and papers filed in connection with the above-

                              2 captioned action be served upon me.

                              3

                              4 Dated: January 6, 2021                      FARELLA BRAUN + MARTEL LLP

                              5
                                                                            By:          /s/ Ashleigh Nickerson
                              6
                                                                                  Ashleigh R. Nickerson
                              7
                                                                            Eugene Y. Mar (State Bar No. 227071)
                              8                                             Winston Liaw (State Bar No. 273899)
                                                                            Sushila Chanana (State Bar No. 254100)
                              9                                             Ashleigh Nickerson (State Bar No. 331056)
                           10                                               Farella Braun + Martel LLP
                                                                            235 Montgomery Street, 17th Floor
                           11                                               San Francisco, California 94104
                                                                            Telephone: (415) 954-4400
                           12                                               Facsimile: (415) 954-4480
                                                                            emar@fbm.com
                           13                                               wliaw@fbm.com
                                                                            schanana@fbm.com
                           14                                               anickerson@fbm.com
                           15                                               Attorneys Defendant for ADOBE, INC.
                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104   NOTICE OF APPEARANCE - Case No. 3:20-CV-        2                                     38027\13860295.1
         (415) 954-4400
                                   07790-wha
